DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goth (US 2005/0274487).
Goth discloses, as shown in Figures, a semiconductor device comprising:
	a three dimensional multi-die package (MCM, DCM, chips, 105) electrically coupled to a substrate (102);
	a vapor chamber cap (130) including a heat absorption area located along a first side of the vapor chamber cap and a heat expulsion area located along a second side of the vapor chamber cap opposite the first side, the heat absorption area of the vapor chamber cap being thermally coupled to a surface of the three dimensional multi-die package; and
	a ring (132) located between the vapor chamber cap and the substrate, wherein a region located directly between a surface of the ring facing the vapor chamber and the vapor chamber cap is free from (bonding, solder, etc.) material.

Regarding claim 17, Goth discloses the semiconductor device further comprising a heat sink (180) disposed over the vapor chamber cap with a contact area of a first surface of the heat sink being thermally coupled to a heat expulsion area of the second side of the vapor chamber cap.

Regarding claim 18, Goth discloses the semiconductor device further comprising a first thermal interface material (170) disposed over the three dimensional multi-die package and between the surface of the three dimensional multi-die package and the heat absorption area located along the first surface of the vapor chamber cap.

Regarding claim 20, Goth discloses the semiconductor device further comprising a vapor chamber heat sink (180) disposed over the vapor chamber cap with a contact area of a first surface of the vapor chamber heat sink being thermally coupled to the heat expulsion area of the second side of the vapor chamber cap.

Claim(s) 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parida et al. (US 2019/0348345).
Parida et al. discloses, as shown in Figures, a semiconductor device comprising:
	a three dimensional multi-die package (chip stack, microprocessor chips, 102, 402a -402c) electrically coupled to a substrate (104);
	a vapor chamber cap (100) including a heat absorption area located along a first side of the vapor chamber cap and a heat expulsion area located along a second side of the vapor chamber cap opposite the first side, the heat absorption area of the vapor chamber cap being thermally coupled to a surface of the three dimensional multi-die package; and
	a ring (no label, two protrusions of 100 toward 104) located between the vapor chamber cap and the substrate, wherein a region located directly between a surface of the ring facing the vapor chamber and the vapor chamber cap is free from (bonding, solder, etc.) material.

Regarding claim 17, Parida et al. discloses the semiconductor device further comprising a heat sink (122) disposed over the vapor chamber cap with a contact area of a first surface of the heat sink being thermally coupled to a heat expulsion area of the second side of the vapor chamber cap.

Regarding claim 18, Goth discloses the semiconductor device further comprising a first thermal interface material (105) disposed over the three dimensional multi-die package and between the surface of the three dimensional multi-die package and the heat absorption area located along the first surface of the vapor chamber cap.

Regarding claim 20, Goth discloses the semiconductor device further comprising a vapor chamber heat sink (122) disposed over the vapor chamber cap with a contact area of a first surface of the vapor chamber heat sink being thermally coupled to the heat expulsion area of the second side of the vapor chamber cap.
Allowable Subject Matter
Claims 1-15 are allowed.

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Applicant' s claims 1-15 and 19 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed semiconductor device comprising a thermally conductive ring on the substrate, inner walls of the thermally conductive ring are facing an spaced apart from outer sidewalls of the multi0die semiconductor device, and at least part of the vapor chamber lid is over the thermally conductive ring, overlying portions of the vapor chamber lid facing and being separated from uppermost surfaces of the thermally conductive ring by a gap, in combination with the remaining claimed limitations of claim 1; the claimed semiconductor device comprising a ring extending away from the substrate towards the vapor chamber heat spreader, a gap is located between the ring and the vapor chamber heat spreader, in combination with the remaining claimed limitations of claim 8; the claimed semiconductor device comprising a vapor chamber heat sink disposed over the vapor chamber cap with a contact area of a first surface of the vapor chamber heat sink being thermally coupled to the heat expulsion area of the second side of the vapor chamber cap, as recited in claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897